Citation Nr: 1213054	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  93-27 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The appellant had active military service from January 1974 to July 1975; his discharge was under other than honorable conditions.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 1991 Administrative Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In May 1993, the appellant testified during a personal hearing at the RO.  A transcript of the hearing is of record.

In December 2008, the Board remanded the appellant's case to the RO for further procedural development.  In a July 2009 decision, the Board found that the character of the appellant's service from January 5, 1974 to July 2, 1975 precluded entitlement to VA benefits. 

The appellant appealed the Board's July 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2010 Order, the Court remanded the appellant's case to the Board, consistent with the findings of an October 2010 Joint Motion for Remand that determined that remand was warranted to afford the Board the opportunity to obtain VA treatment records and records from the Social Security Administration (SSA).

In September 2011, the Board remanded the appellant's case to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development that included obtaining records of his treatment at the VA medical center (VAMC) in Newark, New Jersey, from 1977 to the present, and SSA records.  In December 2011, an official at the VA New Jersey Health Care System advised the RO that it was unable to locate any records regarding the appellant from 1965 to the present.  In a December 2011 memorandum, the RO concluded that the appellant's treatment records from the East Orange VAMC dated from 1977 were unavailable.  His SSA records were obtained and associated with the claims file. 

In February 2012, the Board received evidence from the appellant in the form of a 2011 SSA Benefit Statement, and several letters of personal recommendation and certificates attesting to his community service, dated from 1996 to 2011.  Although the new evidence was not accompanied by a waiver of initial agency of original jurisdiction (AOJ) review prior to submission to the Board, these records are not pertinent to the matter in controversy currently before the Board and further remand to the RO is not warranted.   See e.g., Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2011).  


FINDINGS OF FACT

1.  There is no evidence showing that the appellant was insane at the time of an absence without leave (AWOL) offense that resulted in his other than honorable conditions discharge or that there were compelling circumstances to warrant his prolonged AWOL period. 

2.  By Administrative Decisions, dated in October 1977 and May 1984, the RO determined that the appellant's discharge for the period from January 25, 1974 to July 2, 1975 was a discharge under other than honorable conditions due to his period of AWOL for 227 days. 


CONCLUSION OF LAW

The character of the appellant's service from January 5, 1974 to July 2, 1975 precludes entitlement to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The duty to notify was accomplished by way of a VCAA letter from the RO to the appellant dated in March 2009.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his claim; (2) informing him about the information and evidence the VA would seek to provide; (3) and informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the Court addressed the adequacy of VCAA notice in cases concerning the character of discharge.  See, e.g., Dennis v. Nicholson, 21 Vet. App. 18 (2007).  Here, the Board finds that the appellant received adequate VCAA notice by the March 2009 notice letter from the RO prior to the RO's last adjudication in June 2009 regarding the character of his discharge.  The notice letter made clear that VA was adjudicating the appellant's character of discharge prior to discussing the merits of any claim.  The appellant was provided a copy of the regulation regarding character of discharge (38 C.F.R. § 3.12).  The appellant was told that he would be eligible for VA benefits if VA found that his service was not dishonorable.  The appellant was also told to provide information and evidence with respect to the events that led to his discharge and to state why he thought his service was honorable.  

The appellant and his representative have shown actual knowledge of the issue before the Board by submitting documents (November 2008, July 2009, September 2011, and March 2012 Informal Hearing Presentations and a May 2009 personal statement), as well as hearing testimony that reference the relevant issue and regulations in this case.  See Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008) (noting that "[a]ctual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim"). 

As for the duty to assist, the RO has secured the appellant's service treatment records and service personnel records.  The appellant submitted written statements and provided oral testimony in support of his claim.  

As noted above, in September 2011, the Board remanded the appellant's case to the RO for further development that included obtaining any East Orange VAMC treatment records from January 1, 1977 to the present and his SSA records.  There has been substantial compliance with this remand, as in a December 2011 letter, an official at the VA New Jersey Health Care System advised the RO that it was unable to locate any records regarding the appellant from 1965 to the present.  In a December 2011 memorandum, the RO concluded that the appellant's treatment records from the East Orange VAMC dated from 1977 were unavailable; the Veteran was notified and offered an opportunity to present any evidence in his possession.  The Board is satisfied that it would be futile to make any further attempts to obtain these records.  See 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

Additionally, the appellant's SSA records were obtained and are not remotely referable to the circumstances surrounding the character of his discharge from service that is the current matter in controversy before the Board.  The SSA records show that, in a February 1995 decision, the appellant was found totally disabled and eligible for disability benefits due to the Human Immunodeficiency Virus (HIV) disease although, in March 1998, SSA concluded that he was no longer disabled.  But, in a March 1999 determination, SSA held the appellant to be disabled due to symptomatic HIV with Hepatitis C and treatment for an adjustment disorder with a depressed mood.  The Board finds that the duties to assist and notify have been met.


II. Analysis 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). 

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a). 

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d).  The bar to the appellant's entitlement is a statutory one. 

Benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

A person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6). 

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: 

(i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation. 

(ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity. Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. 

(iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities. 

The Board, however, is not required to simply accept the appellant's statements that he had compelling circumstances for a prolonged period of AWOL.  See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (adjudicator permitted to look at totality of evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL). 

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12(c) is a statutory bar to the payment of benefits, unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days. 

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

When the question is whether an individual was insane at the time of an offense leading to his court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of paragraph (a).  38 C.F.R. § 3.354(b).  Notably, mental illness is not identical to 'insanity.'"  Beck v. West, 13 Vet. App. 535, 539 (2000).  In addition, the Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  

Further, there still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  Further, the Court held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct."  Id. at 254.  The Court also indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id.  Significantly, the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995). 

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97 (May 22, 1997). 

The opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community."  In particular, the term "become antisocial" in 38 C.F.R. § 3.354(a) refers to the development of behavior which is hostile or harmful to others in a manner which deviates sharply from the social norm and which is not attributable to a personality disorder.  In order to be considered insane under the departure-from-accepted-standards criteria of section 3.354(a), a person must both deviate from the accepted standards of the community to which he or she belongs by birth and education and be unable to adjust to the social customs of the community in which he or she resides.  Id.  The opinion also held that behavior which was generally attributable to a substance-abuse disorder did not exemplify the severe deviation from the social norm or the gross nature of conduct which was generally considered to fall within the scope of the term insanity and therefore did not constitute insane behavior.  Id.  

Generally, the predicate for insane behavior within the meaning of VA law and regulations is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts, such that he is a danger to himself or others.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.  

Consequently, here, there are two possible exceptions to the appellant being barred from receiving VA benefits: (1) if the appellant is shown to have been "insane" at the time of the offense (38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b)); or (2) if there are "compelling circumstances" to warrant his prolonged AWOL period (38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6)). 

By Administrative Decisions, dated in October 1977 and May 1984, the RO determined that the appellant's discharge in July 1975 was under other than honorable conditions.  The RO stated that the appellant was charged with being AWOL from September 27, 1974 to May 14, 1975 and that he requested a discharge for the good of the Service to avoid a trial by Court Martial.  It was also noted that the appellant had two non-judicial punishments.  The RO further stated that there was no indication that the appellant could not distinguish between right and wrong. Thus, the RO found that the appellant's AWOL for a total of 227 days constituted willful and persistent misconduct. 

As noted above, a discharge or release from service under specified conditions, including being AWOL for a continuous period of at least 180 days as in this case, is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or there were compelling circumstances to warrant the prolonged AWOL period.  See 38 C.F.R. § 3.12(b), (c).  Although SSA records, dated in 1999, indicate that the appellant was in psychological treatment for an adjustment disorder with a depressed mood for his relationship struggles and low self-esteem, there is no evidence of record that he was insane when he was AWOL from September 27, 1974 to May 14, 1975.

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior, or who interferes with the piece of society, or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs, as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  See 38 C.F.R. § 3.354(a).  See also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathic" was synonymous with psychopathic personality (antisocial personality disorder).  Consulting well-accepted legal authority, VA General Counsel also noted that the term insanity was more or less synonymous with "psychosis."  See VAOPGCPREC 20-97.  

While the appellant contends that he was AWOL following an incident in which he cut his finger and felt that he was not properly treated for his injury, was fearful of the machines with which he worked, and felt as if he was "still under [his] father's wing, " there is no evidence of record showing a finding or diagnosis of insanity, to include during the appellant's period of service, or clinical evidence demonstrating the inability to distinguish right from wrong.  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  See Stringham v. Brown, 8 Vet. App. at 449.  The appellant in this case has not satisfied that burden.  Furthermore, there is no supporting evidence other than the appellant's statements that he cut his finger and did not receive proper medical treatment.  The Board does not find it credible that the appellant injured his finger and had trouble obtaining medical treatment, resulting in his being AWOL for more than 200 days.  The described event does not constitute compelling circumstances such as to warrant his prolonged AWOL period. 

For the reasons stated above, the Board finds that the appellant's dishonorable discharge is a bar for benefits based on his period of service.  Consequently, the appellant has no legal entitlement to VA benefits, and his claim must be denied as a matter of law.  See 38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

The character of the appellant's service is a bar to entitlement to VA benefits; the appeal is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


